Exhibit 10.3





WEC ENERGY GROUP
EXECUTIVE DEFERRED COMPENSATION PLAN


Amended and Restated Effective as of January 1, 2016





--------------------------------------------------------------------------------

Exhibit 10.3

TABLE OF CONTENTS
 
 
 
 
Page


INTRODUCTION
1


 
 
 
 
 
ARTICLE 1
DEFINITIONS
1


 
 
 
 
ARTICLE 2
ELIGIBILITY AND PARTICIPATION
8


 
2.1
Selection by Committee
8


 
2.2
Participation
8


 
2.3
Deferral Elections
8


 
2.4
Form of Payment Elections
8


 
2.5
Cessation of Participation
9


 
 
 
 
ARTICLE 3
DEFERRALS AND CONTRIBUTIONS
9


 
3.1
Base Annual Salary
9


 
3.2
Annual or Long-Term Performance Awards
10


 
3.3
Restricted Stock
10


 
3.4
Performance Shares or Units
11


 
3.5
Dividend Equivalents
12


 
3.6
Newly-Eligible Employees
12


 
3.7
Annual Company Contribution Amount
12


 
3.8
Company Matching Amount
13


 
 
 
 
ARTICLE 4
ACCOUNTS
14


 
4.1
Establishment of Accounts
14


 
4.2
Vesting
14


 
4.3
Deemed Investments
15


 
4.4
Taxes
17


 
 
 
 
ARTICLE 5
DISTRIBUTION OF ACCOUNT
18


 
5.1
Time for Distribution
18


 
5.2
In-Service Payout
18


 
5.3
Benefits Upon Retirement
18


 
5.4
Benefits Upon Separation from Service
19


 
5.5
Benefits Upon Death
20


 
5.6
Changes to Form of Payment
20


 
5.7
Unforeseeable Emergency
21


 
5.8
Change in Control
22


 
5.9
Discretion to Accelerate Distribution
22


 
 
 
 
ARTICLE 6
LEAVE OF ABSENCE
23


 
 
 
 
ARTICLE 7
BENEFICIARY DESIGNATION
23


 
7.1
Beneficiary
23


 
7.2
Beneficiary Designation; Change
23


 
7.3
No Beneficiary Designation
24




i

--------------------------------------------------------------------------------

Exhibit 10.3

Table of Contents
(cont)
 
7.4
Doubt as to Beneficiary
24


 
7.5
Discharge of Obligations
24


 
 
 
 
ARTICLE 8
TERMINATION, AMENDMENT OR MODIFICATION
24


 
8.1
Termination
24


 
8.2
Amendment
25


 
8.3
Effect of Payment
25


 
 
 
 
ARTICLE 9
ADMINISTRATION
26


 
9.1
Plan Administration
26


 
9.2
Powers, Duties and Procedures
26


 
9.3
Administration Upon Change In Control
26


 
9.4
Agents
27


 
9.5
Binding Effect of Decisions
27


 
9.6
Indemnity of Committee
27


 
9.7
Employer Information
27


 
9.8
Coordination with Other Benefits
27


 
 
 
 
ARTICLE 10
CLAIMS PROCEDURES
27


 
10.1
Presentation of Claim
27


 
10.2
Decisions on Initial Claim
28


 
10.3
Right to Review
28


 
10.4
Decision on Review
29


 
10.5
Form of Notice and Decision
29


 
10.6
Legal Action
29


 
 
 
 
ARTICLE 11
TRUST
30


 
11.1
Establishment of the Trust
30


 
11.2
Interrelationship of the Plan and the Trust
30


 
11.3
Distributions From the Trust
30


 
 
 
 
ARTICLE 12
MISCELLANEOUS
30


 
12.1
Status of Plan
30


 
12.2
Unsecured General Creditor
30


 
12.3
Employer's Liability
30


 
12.4
Nonassignability
30


 
12.5
Not a Contract of Employment
31


 
12.6
Furnishing information
31


 
12.7
Receipt and Release
31


 
12.8
Incompetent
31


 
12.9
Governing Law and Severability
31


 
12.10
Notices and Communications
31


 
12.11
Successors
32


 
12.12
Insurance
32


 
12.13
Legal Fees To Enforce Rights After Change in Control
32


 
12.14
Terms
33


 
12.15
Headings
33






ii

--------------------------------------------------------------------------------

Exhibit 10.3



WEC ENERGY GROUP
EXECUTIVE DEFERRED COMPENSATION PLAN
INTRODUCTION
The Plan was established effective January 1, 2005 and is known as the "WEC
Energy Group Executive Deferred Compensation Plan." Prior to January 1, 2016,
the Plan was known as the Wisconsin Energy Corporation Executive Deferred
Compensation Plan.
The Plan is maintained by WEC Energy Group, Inc. (the "Company") to provide
benefits to a select group of management and highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Employers. The Plan shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA").
The Plan is intended to comply with the provisions of section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), and any guidance and
regulations issued thereunder. The Plan shall be interpreted and administered
consistent with this intent and shall apply to all amounts deferred under the
Plan on or after January 1, 2005. Such amounts include any amounts previously
earned and deferred but not vested as of December 31, 2004 under the Legacy
Wisconsin Energy Corporation Executive Deferred Compensation Plan, which the
Company froze effective December 31, 2004, and is considered a "grandfathered"
plan within the meaning of Code section 409A. Notwithstanding the foregoing,
during the Code section 409A transition period in effect from January 1, 2005
through December 31, 2008, the Company permitted distribution elections and
changes consistent with IRS transition relief, the elections and changes of
which are otherwise documented via completed election forms.
The Plan was amended and restated effective as of September 8, 2009 to generally
require Participants to elect a percentage of various compensation items to be
deferred to the Plan for each Plan Year, rather than allowing Participants to
elect to defer a fixed dollar amount. The Plan was further amended and restated
effective as of January 1, 2015, to reflect administrative changes and reference
a new rabbi trust established by the Company. Effective as of January 1, 2016,
the Plan was again restated to reflect the change in the name of the Company and
Plan, to update information on Measurement Funds and to clarify other
administrative provisions.
ARTICLE 1
DEFINITIONS


Whenever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:
1.1
"Account" shall mean a bookkeeping account established for the benefit of a
Participant under Article 4 utilized solely to measure and determine the amounts
credited under the Plan on behalf of a Participant or Beneficiary. A
Participant's Account may include one or more of the following sub‑Accounts, as
more fully described in Article 4.


1

--------------------------------------------------------------------------------

Exhibit 10.3

(a)    Company Contribution Account,
(b)    Company Matching Account,
(c)    Deferral Account,
(d)    Dividend Deferral Account,
(e)    Performance Share Account,
(f)    Performance Unit Account, and
(g)    Restricted Stock Account.
1.2
"Annual or Long‑Term Performance Award" shall mean any compensation, in addition
to Base Annual Salary relating to services performed during any Plan Year,
whether or not paid in such Plan Year or included on the Form W‑2 for such Plan
Year, payable to a Participant under an Employer's annual performance award and
cash incentive plans, including any long‑term incentive plans as may be in
existence from time to time, but excluding severance payments, non‑qualified
supplemental pension payments and any stock options or related gains, restricted
stock, performance shares or units, dividends, dividend equivalents and any
other equity‑based award provided under a plan or arrangement of any Employer.

1.3
"Annual Company Contribution Amount" shall mean, for any one Plan Year, the
amount determined in accordance with section 3.7.

1.4
"Annual Deferral Amount" shall mean the portion of a Participant's Base Annual
Salary and/or Annual or Long‑Term Performance Award that a Participant elects to
defer in accordance with Article 3 for any one Plan Year.

1.5
"Annual Installment Method" shall mean an annual installment payment over a
specified number of years as further described in sections 5.3 and 5.4. To
determine the value of the Participant's Account balance for calculating an
installment payment, the Participant's Account balance shall be valued as of the
close of business on the last business day of the Plan Year preceding the Plan
Year for which payment is to be made. Notwithstanding the foregoing, when
determining the Account balance for calculating the first installment payment
for a Participant who is a "specified employee" within the meaning of Code
section 409A subject to a payment delay pursuant to section 5.3 or 5.4, the
Participant's Account balance shall be valued as of the close of business on the
last business day of the calendar quarter preceding the date the first payment
is scheduled to occur. Each annual installment shall be calculated by
multiplying the Account balance determined above, as the case may be, by a
fraction, the numerator of which is one, and the denominator of which is the
remaining number of annual payments due to the Participant. For example, if a
10‑year Annual Installment Method is specified, the first payment shall be 1/10
of the Account balance, valued as described herein. The following Plan Year, the
payment shall be 1/9 of the Account balance, valued as described herein.


2

--------------------------------------------------------------------------------

Exhibit 10.3

1.6
"Base Annual Salary" shall mean the annual cash compensation relating to
services performed during a Plan Year, whether or not paid in, or included on
the Form W‑2 for, such Plan Year, excluding severance payments, non‑qualified
supplemental pension payments, performance awards, bonuses, commissions,
overtime, fringe benefits, relocation expenses, incentive payments, non‑monetary
awards, directors' fees and other fees, automobile and other allowances paid to
an Eligible Employee for employment services rendered (whether or not such
allowances are included in the Eligible Employee's gross income), stock options,
restricted stock, performance shares or units, dividends, dividend equivalents
and any other equity‑based award provided under a plan or arrangement of an
Employer. Base Annual Salary shall be calculated before it is deferred or
contributed by the Eligible Employee under a qualified or non‑qualified plan of
an Employer and shall include amounts not otherwise included in the Eligible
Employee's gross income under Code sections 125, 132(f)(4), 402(e)(3), 402(h) or
403(b) pursuant to plans established by an Employer; provided, however, that all
such amounts shall be included in Base Annual Salary only to the extent that the
amount would have been payable in cash to the Eligible Employee had there been
no such plan.

1.7
"Beneficiary" shall mean one or more persons, trusts, estates or other entities
designated by the Participant in accordance with Article 7 that are entitled to
receive benefits under this Plan upon the death of a Participant.

1.8
"Board" shall mean the board of directors of the Company.

1.9
"Change in Control" shall mean, with respect to the Company, the occurrence of
any one of the following dates, interpreted consistent with Treasury Regulation
section 1.409A‑3(i)(5).

(a)
Change in Ownership. The date any one Person, or more than one Person Acting as
a Group, acquires ownership of stock of the Company that, together with stock
held by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. Notwithstanding the
foregoing, for purposes of this paragraph, if any one Person, or more than one
Person Acting as a Group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same Person or Persons is not considered to cause a
Change in Control.

(b)    Change in Effective Control.
(i)
The date any one Person, or more than one Person Acting as a Group, acquires (or
has acquired during the 12‑month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.
Notwithstanding the foregoing, for purposes of this subparagraph, if any one
Person, or more than one Person Acting as a Group, is considered to effectively
control the Company, the acquisition of


3

--------------------------------------------------------------------------------

Exhibit 10.3

additional control of the Company by the same Person or Persons is not
considered to cause a Change in Control; or
(ii)
The date a majority of the members of the Company's Board is replaced during any
12‑month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company's Board before the date of the
appointment or election.

(c)
Change in Ownership of a Substantial Portion of the Company's Assets. The date
any one Person, or more than one Person Acting as a Group, acquires (or has
acquired during the 12‑month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions. For purposes of this paragraph (c), "gross fair market value"
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. Notwithstanding the foregoing, a transfer of assets is not treated as a
Change in Control if the assets are transferred to:

(i)
An entity that is controlled by the shareholders of the transferring
corporation;

(ii)
A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(iii)
An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(iv)
A Person, or more than one Person Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

(v)
An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in clause (iv).

(d)    "Person" and "Acting as a Group."
(i)
For purposes of this section, "Person" shall have the meaning set forth in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.

(ii)
For purposes of this section, Persons shall be considered to be "Acting as a
Group" if they are owners of a corporation that enter into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a Person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is


4

--------------------------------------------------------------------------------

Exhibit 10.3

considered to be Acting as a Group with the other shareholders only with respect
to the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
Notwithstanding the foregoing, Persons shall not be considered to be Acting as a
Group solely because they purchase or own stock of the same corporation at the
same time, or as a result of the same public offering.
1.10
"Chief Executive Officer" shall mean the Chief Executive Officer of the Company.

1.11
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

1.12
"Committee" shall mean an internal administrative committee appointed by the
Chief Executive Officer to administer the Plan in accordance with Article 9.

1.13
"Company" shall mean WEC Energy Group, Inc., a Wisconsin corporation, and any
successor to all or substantially all of the Company's assets or business. Prior
to June 29, 2015, the Company was known as Wisconsin Energy Corporation.

1.14
"Company Matching Amount" shall mean, for any one Plan Year, the amount
determined in accordance with section 3.8.

1.15
"Election Form" shall mean the form or forms established from time to time by
the Committee that a Participant completes and submits in accordance with
Committee rules to make a deferral election, make or change a payment form
election, and/or make or change an investment election. To the extent authorized
by the Committee, such form may be electronic or set forth in some other media
or format.

1.16
"Eligible Employee" shall mean an employee of an Employer who satisfies the
eligibility requirements set forth in Article 2.

1.17
"Employer" shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Chief
Executive Officer or the Board to participate in the Plan and have adopted the
Plan as a sponsor.

1.18
"Ending Valuation Date" shall mean the last business day of the Plan Year
immediately preceding the Plan Year of distribution of a lump sum payment or
final installment payment, as the case may be.

1.19
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.20
"401(k) Plan" shall mean all tax‑qualified defined contribution retirement plans
maintained by the Employer that permit employee elective deferral contributions
in accordance with Code section 401(k).


5

--------------------------------------------------------------------------------

Exhibit 10.3

1.21
"In‑Service Payout" shall mean distribution of all or a portion of an Annual
Deferral Amount (including the related Company Matching Amount, if any), as of a
specified date elected by a Participant.

1.22
"Measurement Funds" shall mean the hypothetical investment funds available under
the Plan, as provided in section 4.3, to determine the earnings and losses
credited to a Participant's Account.

1.23
"Participant" shall mean a current or former Eligible Employee who participates
in the Plan in accordance with Article 2 and maintains an Account balance
hereunder. A spouse or former spouse of a Participant shall not be treated as a
Participant in the Plan or have an Account under the Plan, even if the spouse or
former spouse has an interest in the Participant's Account as a result of
applicable law or property settlements resulting from legal separation or
divorce.

1.24
"Performance Shares" shall mean unvested shares with respect to Stock the amount
of which vests based on achievement of certain performance criteria, all as
determined under the applicable plan or arrangement of an Employer.

1.25
"Performance Share Amount" shall mean, for any grant of Performance Shares, the
amount that would have been distributed to the Participant, but for an election
to defer such amount under the Plan.

1.26
"Performance Units" shall mean unvested units representing the right to receive
a cash payment whereby one unit has a value equal to one share of Stock, the
amount of which vests based on achievement of certain performance criteria, all
as determined and established pursuant to the applicable plan or arrangement of
an Employer.

1.27
"Performance Unit Amount" shall mean, for any grant of Performance Units, the
amount that would have been distributed to the Participant, but for an election
to defer such amount under the Plan.

1.28
"Plan" shall mean the WEC Energy Group Executive Deferred Compensation Plan,
including any amendments adopted hereto. Prior to January 1, 2016, the Plan was
known as the Wisconsin Energy Corporation Executive Deferred Compensation Plan.

1.29
"Plan Year" shall mean the calendar year.

1.30
"Restricted Stock" shall mean unvested shares of Stock which is restricted stock
selected by the Company's Compensation Committee, approved by the Board in its
sole discretion, and awarded to the Participant under any Company stock
incentive plan or arrangement.

1.31
"Restricted Stock Amount" shall mean, for any grant of Restricted Stock, the
amount equal to the value of such Restricted Stock, calculated using the closing
price for the Stock as of the day such Restricted Stock would otherwise vest (if
a business day) or as of the next following business day.


6

--------------------------------------------------------------------------------

Exhibit 10.3

1.32
"Retirement," "Retire(s)" or "Retired" shall mean an Employee's Separation from
Service on or after attaining age 55 for any reason other than death.

1.33
"Separation from Service" shall mean the Participant's termination of employment
with all Employers and other entities affiliated with the Company, voluntarily
or involuntarily, for any reason other than on account of death, or as otherwise
provided by the Department of Treasury in regulations promulgated under Code
section 409A. For purposes of the foregoing, whether an entity is affiliated
with the Company shall be determined pursuant to the controlled group rules of
Code section 414, as modified by Code section 409A. Unless the employment
relationship is terminated earlier by the Employer or the Participant, the
following shall apply for determining a Separation from Service under the Plan:

(a)
Except as provided in paragraph (b), the Participant's employment relationship
with the Employer shall be treated as continuing intact while the individual is
on a military leave, sick leave or other bona fide leave of absence if the
period of such leave does not exceed six months (or longer, if required by
statute or contract). If the period of the leave exceeds six months and the
Participant's right to reemployment is not provided either by statute or
contract, the employment relationship is deemed to terminate on the first date
immediately following such six‑month period.

(b)
Where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of the Participant's
position of employment or any substantially similar position of employment, the
Participant's relationship with the Employer shall be treated as continuing
intact for a period of 29 months and will be deemed to terminate on the first
date immediately following such 29‑month period.

1.34
"Stock" shall mean WEC Energy Group, Inc. common stock. Prior to June 29, 2015,
"Stock" means Wisconsin Energy Corporation common stock.

1.35
"Trust" shall mean any fund created by a rabbi trust agreement established by
the Company referencing the Plan, and as amended from time to time.

1.36
"Unforeseeable Emergency" shall mean, as determined by the Committee in its sole
discretion, a severe financial hardship to the Participant resulting from (i) an
illness or accident of the Participant, the Participant's spouse, the
Participant's Beneficiary, or the Participant's dependent (as defined in Code
section 152, without regard to Code section 152(b)(1), (b)(2), and (d)(1)(B));
(ii) loss of the Participant's property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or (iii) other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant.


7

--------------------------------------------------------------------------------

Exhibit 10.3

ARTICLE 2
ELIGIBILITY AND PARTICIPATION
2.1
Selection by Committee. Participation in the Plan shall be limited to a select
group of management and highly compensated employees of the Employer (as defined
in ERISA sections 201(2), 301(a)(3) and 401(a)(1)), as determined by the
Committee in its sole discretion. From that group, the Committee shall select
the Eligible Employees to participate in the Plan. The Committee may limit the
types of deferrals (identified in Article 3) an Eligible Employee may make under
the Plan.

2.2
Participation. To begin participation in the Plan, an Eligible Employee shall
properly complete and timely submit an Election Form in accordance with the
Committee's rules. An Eligible Employee shall become a Participant on the first
day on which a deferral of an elected amount is first credited to the
Participant's Account. The Committee or its delegate may establish from time to
time such other enrollment requirements as it determines in its sole discretion
are necessary. Such Participant shall remain a Participant in the Plan until the
Participant's Account balance is paid in full.

2.3
Deferral Elections. Election Forms shall be completed and submitted by the time
periods set forth in Article 3 for the particular type of compensation elected
for deferral or during such other enrollment period as the Committee determines
in accordance with such Article. A Participant may change or revoke a deferral
election any time before such election becomes irrevocable, which shall occur as
of the applicable deadline specified in Article 3 unless the Committee
establishes an earlier deadline. Unless the Committee determines otherwise, a
new Election Form shall be required for each Plan Year in which a Participant
requests to defer a type of compensation eligible for deferral.

2.4
Form of Payment Elections. A Participant's Election Form shall specify the form
of payment, which shall be paid at the times specified in Article 5.

(a)
Duration of Election. The form of payment elected by the Participant shall
govern all amounts credited to the Participant's Account for the Plan Year to
which the Election Form applies, and earnings or losses on such amounts. The
form of payment election shall also apply to each subsequent Plan Year's
deferrals, and earnings or losses on such amounts, until changed on either a
prospective or retroactive basis by the Participant pursuant to section 5.6.

(b)
Default Form of Payment. In the event the Participant has not elected a form of
payment, all amounts credited to the Participant's Account for the Plan Year,
and earnings or losses on such amounts, shall be paid in a single lump sum. This
default form of payment shall apply to each subsequent Plan Year's deferrals,
and earnings or losses on such amounts, unless and until the Participant elects
a form of payment on a prospective basis or changes the form of payment on a
retroactive basis pursuant to section 5.6.

(c)
Section 409A Transition Period Elections. Distribution elections made during the
Code section 409A transition period that relate to amounts deferred in Plan
Years


8

--------------------------------------------------------------------------------

Exhibit 10.3

2005, 2006, 2007 and 2008, as the case may be, shall be honored for such
respective amounts, even if such amounts are not credited to a Participant's
Account until a later Plan Year.
2.5
Cessation of Participation.

(a)
The Committee shall have the sole discretionary authority to exclude a
Participant from making further deferrals under the Plan with such exclusion
becoming effective as of the first day of the immediately following Plan Year.
Such Participant shall remain a Participant in the Plan until the Participant's
Account balance is paid in full.

(b)
Elective deferrals made by a Participant or Beneficiary who receives a
distribution due to an Unforeseeable Emergency pursuant to section 5.7 shall be
cancelled due to such distribution if the Committee so decides in its
discretion. In either event, the Participant (or Beneficiary, as applicable)
shall remain a Participant in the Plan until the Participant's Account balance
is paid in full.

(c)
Deferrals of Base Annual Salary made by a Participant who receives a
distribution from a 401(k) Plan on account of a financial hardship shall be
cancelled (and not merely suspended) for the Plan Year due to such distribution
if the 401(k) Plan requires the Participant to cease qualified and non-qualified
deferrals as a condition of receiving the distribution. Any deferral election
under this Plan that relates to any other type of compensation to be paid within
six months following the date of the hardship distribution shall also be
cancelled (and not merely suspended). After the cancellation of a deferral
election under this paragraph, a Participant may elect to defer Base Annual
Salary to be paid in subsequent Plan Years and other types of compensation to be
paid more than six months following the date of the hardship distribution in
accordance with the requirements of Article 3, and the rules of Code section
409A and the regulations issued thereunder with respect to "initial deferral
elections."

(d)
Notwithstanding anything in the Plan to the contrary, upon the earlier to occur
of a Participant's Separation from Service or death, any outstanding deferral
election shall be given effect to the extent any amounts covered by such
election are paid after such event. Payment of deferred amounts shall be made
pursuant to Article 5.

ARTICLE 3
DEFERRALS AND CONTRIBUTIONS
3.1
Base Annual Salary.

(a)
For each Plan Year, a Participant may elect to defer in any whole percentage up
to 50% of the Participant's Base Annual Salary. Notwithstanding the foregoing,
the Committee, in its sole discretion, may permit a Participant to elect to
defer a fixed dollar amount instead of a percentage of the Participant's Base
Annual Salary;


9

--------------------------------------------------------------------------------

Exhibit 10.3

however such amount may not exceed 50% of the Participant's Base Annual Salary
payable for such Plan Year.
(b)
A Participant's Election Form with respect to the deferral of Base Annual Salary
shall be submitted in accordance with procedures established by the Committee
before the beginning of each Plan Year in which the Base Annual Salary is
earned.

(c)
Subject to section 2.3, such deferral elections shall be irrevocable as of the
first day of the Plan Year to which the Election Form relates. Elections for
Participants are separate and independent elections from an election to defer
compensation under the 401(k) Plan.

3.2
Annual or Long‑Term Performance Awards.

(a)
For each Plan Year, a Participant may elect to defer in any whole percentage up
to 50% of the Participant's Annual or Long‑Term Performance Award.
Notwithstanding the foregoing, the Committee, in its sole discretion, may permit
a Participant to elect to defer a fixed dollar amount instead of a percentage of
the Participant's Annual or Long‑Term Performance Award; however, such amount
may not exceed 50% of the Participant's Annual or Long‑Term Performance Award
payable for such Plan Year.

(b)
A Participant's Election Form with respect to the deferral of an Annual or
Long‑Term Performance Award shall be submitted in accordance with procedures
established by the Committee before the beginning of the Plan Year in which the
Award is earned. Notwithstanding the foregoing, to the extent the Committee
determines that an Annual or Long‑Term Performance Award constitutes
"performance based compensation" (within the meaning of Code section 409A and
regulations issued thereunder), the Committee may permit a Participant to submit
an Election Form on or before a date that occurs no later than six months before
the end of the performance period. In no event shall an Election Form for
performance based compensation be submitted and accepted when such compensation
is readily ascertainable (within the meaning of Code section 409A and
regulations issued thereunder).

(c)
Subject to section 2.3, such deferral elections shall be irrevocable as of the
first day of the Plan Year to which the Election Form relates or the deadline
established by the Committee for performance‑based compensation, as the case may
be.

3.3
Restricted Stock.

(a)
The Committee, in its sole discretion, may allow Participants to elect to defer
a portion of the Participant's Restricted Stock Amount. To the extent permitted
by the Committee for any applicable grant of Restricted Stock, a Participant may
elect to defer in any whole percentage up to 50% of the Participant's Restricted
Stock Amount, subject to such other terms or conditions as set forth in the plan
or


10

--------------------------------------------------------------------------------

Exhibit 10.3

agreement under which such Restricted Stock was granted. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit a Participant to
elect to defer a fixed dollar amount instead of a percentage of the
Participant's Restricted Stock Amount.
(b)
A Participant's Election Form with respect to the deferral of Restricted Stock
Amounts shall be submitted in accordance with procedures established by the
Committee before the beginning of the Plan Year in which the Restricted Stock is
awarded, as determined under the terms of the plan or arrangement.
Notwithstanding the foregoing, at the discretion of the Committee, an Election
Form may be submitted within 30 days after the Restricted Stock is awarded,
provided that the Restricted Stock's first vesting date is at least 12 months
after the date the completed Election Form is delivered to and accepted by the
Committee (taking into account any automatic vesting provisions upon certain
terminations from employment that may occur before such 12 month period).

(c)
Subject to section 2.3, such deferral elections shall be irrevocable as of the
first day of the Plan Year to which the Election Form relates, or the 30th day
after the Restricted Stock is awarded, as the case may be.

3.4
Performance Shares or Units.

(a)
The Committee, in its sole discretion, may allow Participants to elect to defer
a portion of the Participant's Performance Share or Unit Amount. To the extent
permitted by the Committee, a Participant may elect to defer in any whole
percentage up to 50% of the Participant's Performance Share or Unit Amount, as
the case may be, subject to such other terms or conditions as set forth in the
plan or arrangement under which such Performance Shares were granted.
Notwithstanding the foregoing, the Committee, in its sole discretion, may permit
a Participant to elect to defer a fixed dollar amount instead of a percentage of
the Participant's Performance Share or Unit Amount.

(b)
A Participant's Election Form with respect to the deferral of Performance Share
Amounts or Performance Unit Amounts shall be submitted in accordance with
procedures established by the Committee at the following times, determined at
the Committee's discretion:

(i)
Before the beginning of the Plan Year in which the Performance Shares or
Performance Units are awarded, as determined under the terms of the plan or
arrangement; or

(ii)
A date that occurs no later than six months before the end of the performance
period for such Award to the extent that the Committee determines that
Performance Shares or Performance Units constitute "performance based
compensation" (within the meaning of Code section 409A and regulations issued
thereunder). In no event shall an Election Form for performance based
compensation be submitted and


11

--------------------------------------------------------------------------------

Exhibit 10.3

accepted when such compensation is readily ascertainable (within the meaning of
Code section 409A and regulations issued thereunder).
(c)
Subject to section 2.3, such deferral elections shall be irrevocable as of:
(i) the first day of the Plan Year to which the Election Form relates, (ii) the
30th day after the Performance Share or Unit Award was granted, or (iii) the
deadline established by the Committee for performance‑based compensation, as the
case may be.

3.5
Dividend Equivalents.

(a)
The Committee, in its sole discretion, may allow Participants to elect to defer
a portion of the dividend equivalents on unvested Performance Shares or
Performance Units. Prior to January 1, 2010, a Participant could elect to defer
up to 100% (in whole percentage) of the dividend equivalents on any unvested
Performance Shares or Performance Units under a plan or arrangement of an
Employer.

(b)
If dividend equivalents on Performance Shares and Performance Units were earned
and paid annually, a Participant's Election Form with respect to the deferral of
such dividend equivalents could be filed with the Committee before the beginning
of the Plan Year in which the dividend equivalents to be deferred are otherwise
earned and paid.

(c)
Subject to section 2.3, such deferral elections were irrevocable as of the first
day of the Plan Year to which the Election Form relates.

3.6
Newly‑Eligible Employees. Notwithstanding anything in the Plan to the contrary,
if the Committee, in its sole discretion, designates an employee as
newly‑eligible to participate in the Plan effective as of any date other than
January 1, the newly-Eligible Employee shall be given 30 days from the date the
newly-Eligible Employee becomes eligible to participate in the Plan to complete
and submit an Election Form with respect to Base Annual Salary and Annual or
Long‑Term Performance Award deferrals, and such election shall apply only to
amounts paid for services performed after the date on which the election is
effective. Newly‑eligible for participation in the Plan shall be determined
under the plan aggregation rules of Code section 409A.

3.7
Annual Company Contribution Amount. For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires as an
Annual Company Contribution Amount to the Company Contribution Account of one or
more Eligible Employees. The Annual Company Contribution Amount credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive an Annual Company
Contribution Amount for that Plan Year. Crediting of an Annual Company
Contribution Amount for one Plan Year does not guarantee an Annual Company
Contribution Amount for subsequent Plan Years. Notwithstanding the foregoing, if
any portion of the Annual Company Contribution Amounts credited to a
Participant's Company Contribution Account under the Legacy


12

--------------------------------------------------------------------------------

Exhibit 10.3

Wisconsin Energy Corporation Executive Deferred Compensation Plan remains
unvested as of December 31, 2004, such Amounts shall be treated as contributed
under this Plan, and shall be subject to the terms and conditions set forth
herein. Participants shall be permitted to make changes to payment form
elections previously filed with respect to such amounts pursuant to
section 5.6(c).
3.8
Company Matching Amount. A Company Matching Amount shall be made for any month
in which Base Annual Salary and/or an Annual Performance Award is credited to a
Participant's Account under this Plan. If no Base Annual Salary and/or Annual
Performance Award is credited to a Participant's Account in a month, then no
Company Matching Amount will be provided for such month.

(a)
The Company Matching Amount shall be determined by using the "matching
contribution formula" under the WEC Energy Group Employee Retirement Savings
Plan (the "ERSP") (previously, the Wisconsin Energy Corporation Employee
Retirement Savings Plan), regardless of the actual 401(k) Plan, if any, that
applies to the Participant. Between January 1, 2005 and December 31, 2007
(inclusive), the matching contribution formula under the ERSP is 50% on 6% of
eligible compensation. On and after January 1, 2008, the matching contribution
formula under the ERSP is 100% on up to 1% of eligible compensation and 50% on
the next 6% of eligible compensation. Such matching contribution formula is
subject to change under the ERSP. In this regard, any amendment to the ERSP that
makes such change shall be incorporated herein by reference effective as of the
date of any such change.

(b)
The formula for a Participant's Company Matching Amount is the applicable
matching rate multiplied by "X." For purposes of the formula, X is the
difference between (i) and (ii):

(i)
the result of the matching contribution formula calculated using the
Participant's gross compensation for the month that is eligible under the
relevant Employer 401(k) Plan determined before any reduction for deferrals of
Base Annual Salary and Annual Performance Awards, if applicable, under this Plan
and without regard to any Code limitations, and

(ii)
the Participant's "Deemed Maximum Match" ("DMM"). The DMM for any Participant is
equal to the result of the matching contribution formula calculated using the
Participant's gross compensation for the month that is eligible for matching
under the relevant Employer 401(k) Plan. For purposes of this clause (ii), such
Participant's gross compensation shall first be reduced by Base Annual Salary
and Annual Performance Award deferrals under this Plan. Further, for each month
in which the DMM is calculated, it will be assumed that the Participant is
contributing the necessary elective deferral amount to the relevant 401(k) Plan
for such month so that the Participant would receive the maximum match under the
ERSP. Notwithstanding the foregoing, when determining the DMM, the Plan will
apply the relevant Code limitations, determined on an annual


13

--------------------------------------------------------------------------------

Exhibit 10.3

basis, including maximum Compensation that can be considered under Code
section 401(a)(17), and the maximum allowable elective deferral permitted under
Code section 402(g).
If the relevant 401(k) Plan does not operate on the calendar year, the Committee
in its sole discretion shall determine how the Participant's Company Matching
Amount shall be calculated. The Committee may modify the method of calculating
the Company Matching Amount, as it determines necessary, in its sole discretion.
ARTICLE 4
ACCOUNTS
4.1
Establishment of Accounts. Bookkeeping accounts shall be established for each
Participant to reflect the deferrals of amounts made for the Participant's
benefit, together with adjustments for income, gains or losses attributable
thereto, and any payments from the Plan. Accounts are established solely for the
purpose of tracking deferrals made by Participants or contributions made by an
Employer and any income adjustments thereto. The Accounts shall not be used to
segregate assets for payment of any amounts deferred or allocated under the
Plan, and shall not constitute or be treated as a trust fund of any kind.

4.2
Vesting. A Participant shall be vested and have a nonforfeitable right to the
amounts credited to the Participant's sub-Accounts, adjusted for deemed income,
gains and losses attributable thereto, as follows:

(a)    Company Contribution Account.
(i)
Vesting Schedule. A Participant shall be vested and have a nonforfeitable right
to amounts credited, if any, in the Participant's Company Contribution Account
in accordance with the vesting schedule, if any, set forth in the Participant's
Election Form or other written agreement with such Participant.

(ii)
Separation from Service. If a Participant Separates from Service for any reason
other than Retirement or death before the last day of a Plan Year, any Annual
Company Contribution Amount previously credited for that Plan Year shall be
forfeited and become zero, unless the Employer in its sole discretion determines
otherwise.

(iii)
Change in Control. In the event of a Change in Control, amounts credited to a
Participant's Company Contribution Account shall immediately become 100% vested.
Notwithstanding the foregoing, the vesting schedule for a Participant's Annual
Company Contribution Amounts shall not be accelerated to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Code section 280G to become effective. If all of a Participant's
Annual Company Contribution Amounts are not vested pursuant to such a
determination, the Participant may request independent verification of the
Committee's


14

--------------------------------------------------------------------------------

Exhibit 10.3

calculations with respect to the application of Code section 280G. In such case,
the Committee shall provide to the Participant within 15 business days of such
request an opinion (which need not be unqualified) of the Company's independent
auditors, which opinion shall state that any limitation in the vested percentage
hereunder is necessary to avoid the limits of Code section 280G and contain
supporting calculations. The cost of such opinion shall be paid by the Company.
Other Accounts. A Participant shall at all times be 100% vested and have a
nonforfeitable right to amounts credited to the Participant's Company Matching
Account, Deferral Account, Dividend Deferral Account, Performance Share Account,
Performance Unit Account and Restricted Stock Account.
4.3
Deemed Investments. Subject to paragraphs (b) and (h) below, and in accordance
with, and subject to, the rules and procedures that are established from time to
time by the Committee in its sole discretion, amounts shall be credited or
debited to a Participant's Account in accordance with the following rules. The
Committee's discretion includes the right to supersede the specific rights
identified below, with or without retroactive effect:

(a)
Measurement Funds. Amounts credited to each Participant's Account shall be
deemed invested, in accordance with the Participant's directions, in Measurement
Funds that are available under the Plan. The hypothetical investment funds
available under the Plan shall be those designated by the Committee, from time
to time in its discretion, following recommendations by the WEC Energy Group
Investment Trust Policy Committee. Subject to paragraphs (b) and (h) below, a
Participant may elect one or both of the following Measurement Funds for the
purpose of crediting additional amounts to the Participant's Account:   (i) the
Prime Rate Fund (described as a mutual fund that is 100% invested in a
hypothetical debt instrument which earns interest at an annualized interest rate
equal to the "Prime Rate" as reported each business day by the Wall Street
Journal, with interest deemed reinvested in additional units of such
hypothetical debt instrument), or (ii) a Company Stock Measurement Fund
(described as a mutual fund that is 100% invested in shares of Stock, with
dividends deemed reinvested in additional shares of Stock).

Prior to January 1, 2015, additional Measurement Funds selected the Committee
were available under the Plan. Investment allocations in place on December 31,
2014 for discontinued Measurement Funds shall remain in effect until changed by
the Participant. However, such investment allocations shall not apply to any
deferrals or contributions credited under the Plan after December 31, 2014. A
Participant may change the allocation of the Participant's Account from the
discontinued Measurement Funds to either the Prime Rate Fund or the Company
Stock Measurement Fund in accordance with paragraph (c) below; no other changes
are permitted. Once a Participant elects to change the allocation of amounts
from discontinued Measurement Funds to the Prime Rate Fund or the Company Stock
Measurement Fund, such amounts cannot be reallocated to the discontinued
Measurement Funds.

15

--------------------------------------------------------------------------------

Exhibit 10.3

Subject to paragraphs (b) and (h) below, the Committee may, in its sole
discretion, discontinue, substitute or add a Measurement Fund, subject to
advance notice to Participants if the Committee determines, in its sole
discretion, that such notice is necessary. The Committee also may suspend (i.e.,
freeze) an existing Measurement Fund at any time, subject to advance notice if
the Committee determines necessary, thereby freezing the Measurement Fund as to
the crediting of additional deemed investments subsequent to the effective date
of the suspension.
(b)
Special Rule for Restricted Stock and Performance Share Amounts. Notwithstanding
any provision of this Plan to the contrary, the Participant's Restricted Stock
Amounts and Performance Share Amounts deferred under the Plan that would have
otherwise been distributed in Stock shall be deemed invested in the Company
Stock Measurement Fund at all times before distribution from this Plan. Further,
the Participant's Restricted Stock and Performance Share Amounts shall be
distributed from this Plan in the form of cash.

(c)
Election of Measurement Funds. Subject to paragraphs (b) and (h), a Participant
shall elect on the Participant's initial Election Form Measurement Funds to be
used to determine the additional amounts to be credited to the Participant's
Account, unless changed pursuant to rules as the Committee shall determine, in
its discretion, from time to time. However, subject to paragraphs (b) and (h)
and any rules and procedures established from time to time by the Committee in
its sole discretion, the Participant may elect to add or delete one or more
Measurement Funds to be used to determine the additional amounts to be credited
to the Participant's Account, or to change the portion of the Account allocated
to each previously or newly elected Measurement Fund. Such rules may include,
but are not limited to, rules and/or trading policies that govern the timing,
frequency, and manner in which elections are made to allocate or reallocate
deemed investment amounts among the Measurement Funds, and may be modified at
any time and from time to time by the Committee in its sole discretion. If an
election is made to change a Measurement Fund, it shall become effective and
apply thereafter in accordance with the rules of the Committee for all
subsequent periods in which the Participant participates in the Plan, unless
changed in accordance with the previous provisions. All rights of a Participant
or any other person to elect or change the Measurement Funds under this section
shall be deemed to have ceased as of the Ending Valuation Date and no adjustment
in the value of an Account balance shall be considered for any purpose under the
Plan after such Ending Valuation Date. If a Participant fails to elect a
Measurement Fund for all or a portion of the Participant's Account, the amounts
for which there is no valid election shall be deemed invested in the Prime Rate
Fund.

(d)
Proportionate Allocation. In making any election described in paragraph (c)
above, the Participant shall specify on the Election Form, in increments of 1%,
the percentage of the Participant's Account balance to be allocated to a
Measurement Fund (as if the Participant was making an investment in that
Measurement Fund with that portion of the Participant's Account balance).


16

--------------------------------------------------------------------------------

Exhibit 10.3

(e)
Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) shall be determined by the Committee, in its sole
discretion, based on the performance of the Measurement Funds themselves. A
Participant's Account shall be credited or debited on a periodic basis based on
the performance of each Measurement Fund selected by the Participant, as
determined by the Committee in its sole discretion, provided that no adjustment
in the value of a Participant's Account balance shall be considered after the
Ending Valuation Date.

(f)
No Actual Investment. Notwithstanding any other provision of this Plan to the
contrary, the Measurement Funds shall be used for measurement purposes only, and
a Participant's election of any Measurement Fund, the allocation of the
Participant's Account thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant's Account shall not be
considered or construed in any manner as an actual investment of the
Participant's Account balance in any such Measurement Fund. If the Employer or
the trustee of the Trust, in its sole discretion, decides to invest funds in any
or all of the Measurement Funds, no Participant shall have any rights in or to
such investments themselves. Notwithstanding the foregoing, a Participant's
Account balance shall at all times be a bookkeeping entry only and shall not
represent any investment made on the Participant's behalf by the Employer or the
trustee; the Participant shall at all times remain an unsecured creditor of the
Company.

(g)
Investment of Trust Assets. If the Committee deposits amounts in a Trust, the
trustee of the Trust shall be authorized, upon written instructions received
from the Committee or an investment manager appointed by the Committee, to
invest and reinvest the assets of the Trust in accordance with the applicable
Trust Agreement, including the disposition of Stock and reinvestment of the
proceeds in one or more investment vehicles designated by the Committee.

(h)
Special Considerations for Participants Subject to Section 16 of the Securities
Exchange Act of 1934. In order for any deferral election under this Plan by a
Participant who is an officer subject to the reporting requirements and trading
restrictions of Section 16 of the Securities Exchange Act of 1934 ("Section 16")
to conform to Section 16, the Participant shall consult with the Company's
designated individual responsible for Section 16 reporting and compliance before
making any election to move any part of the Participant's Account into or out of
the Company Stock Measurement Fund. The Company reserves the right to impose
such restrictions as it determines necessary, in its sole discretion, on any
elections, transactions or other matters under this Plan relating to the Company
Stock Measurement Fund to comply with or qualify for exemption under Section 16.

4.4
Taxes. A Participant's Employer shall withhold from a Participant's non‑deferred
compensation any employment taxes the Employer is required to withhold with
respect to amounts deferred under the Plan at the times required under
applicable regulations promulgated by the Department of the Treasury. To the
extent not previously withheld,


17

--------------------------------------------------------------------------------

Exhibit 10.3

the Employer, or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer, or the trustee of the
Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer or the trustee of the Trust,
as the case may be.
ARTICLE 5
DISTRIBUTION OF ACCOUNT
5.1
Time for Distribution. Except as otherwise provided in section 5.7, distribution
of a Participant's Account shall be made on the earliest to occur of:

(a)
The date elected by a Participant under section 5.2 with respect to an
In‑Service Payout;

(b)
The date set forth in section 5.3 with respect to the Participant's Retirement;

(c)
The date set forth in section 5.4 with respect to the Participant's Separation
from Service;

(d)
The date set forth in section 5.5 with respect to the Participant's death; or

(e)
The date set forth in section 5.8 with respect to a Separation from Service
after a Change in Control.

Notwithstanding any other provision of the Plan to the contrary, in no event
shall the distribution of any Account be accelerated to a time earlier than
which it would otherwise have been paid, whether by amendment of the Plan,
exercise of the Committee's discretion or otherwise, except as permitted by
section 5.9 or Treasury Regulations issued pursuant to Code section 409A.
5.2
In‑Service Payout. A Participant may irrevocably select, on the Participant's
Election Form, a Plan Year to receive a lump‑sum In‑Service Payout of all or
part of an Annual Deferral Amount (including Company Matching Amounts thereto).
The earliest Plan Year in which a Participant can elect an In‑Service Payout is
the third Plan Year after the Plan Year in which the deferral actually occurs.
For example, an election to defer Base Annual Salary in December 2015 that is
actually deferred in 2016 may be distributed no earlier than in 2019. Payment
shall be made during the first 90 days of the Plan Year elected for
distribution.

5.3
Benefits Upon Retirement. Upon a Participant's Retirement, the Participant's
Account shall be paid or begin to be paid during the first 90 days of the Plan
Year following the Plan Year of the Participant's Retirement. Notwithstanding
the foregoing, distributions made to "specified employees" (determined pursuant
to Treasury Regulation section 1.409A‑1(i)) upon Retirement shall be paid or
begin to be paid no earlier than the first day of the seventh month following
the Participant's Retirement, unless the Participant dies during such six‑month
period in which case section 5.5 shall apply.


18

--------------------------------------------------------------------------------

Exhibit 10.3

Subsequent installment payments shall be made thereafter during the first
90 days of the Plan Year in which the installment is due.
Payment shall be made in such form as determined below, taking into account any
changes to an elected form of payment pursuant to section 5.6.
(a)    A Participant's Account balance shall be paid in a lump sum if:
(i)    timely elected by the Participant pursuant to the Plan,
(ii)
the Participant's Account balance at the time of Retirement is $10,000 or less
even if the Participant elected an installment payment form, or

(iii)    no valid payment election is in effect when distribution is to be made.
(b)
Subject to paragraph (a)(ii) and section 5.8, a Participant may elect to receive
payment of the Participant's Account balance in any number of installments up to
ten. The amount of each installment shall be determined using the Annual
Installment Method.

5.4
Benefits Upon Separation from Service. Upon a Participant's Separation from
Service for any reason other than Retirement or death, the Participant's Account
shall be paid or begin to be paid during the first 90 days of the Plan Year
following the Plan Year of the Participant's Separation from Service.
Notwithstanding the foregoing, distributions made to "specified employees"
(determined pursuant to Treasury Regulation section 1.409A‑1(i)) upon such
separation shall be paid or begin to be paid no earlier than the first day of
the seventh month following the Participant's Separation from Service unless the
Participant dies during such six‑month period in which case section 5.5 shall
apply. If an Annual Installment Method is in effect, subsequent installment
payments shall be made thereafter during the first 90 days of the Plan Year in
which the installment is due.

Payment shall be made in such form as determined below, taking into account any
changes to an elected form of payment pursuant to section 5.6.
(a)    A Participant's Account balance shall be paid in a lump sum if:
(i)    timely elected by the Participant pursuant to the Plan,
(ii)
the Participant's Account balance at the time of Separation from Service is
$25,000 or less even if the Participant elected an installment payment form, or

(iii)    no valid payment election is in effect when distribution is to be made.
(b)
Subject to paragraph (a)(ii) and section 5.8, a Participant may elect to receive
payment of the Participant's Account balance in five installments. The amount of
each installment shall be determined using the Annual Installment Method.


19

--------------------------------------------------------------------------------

Exhibit 10.3

5.5
Benefits Upon Death. Upon the Participant's death, the Plan Administrator shall
pay to the Participant's Beneficiary a benefit equal to the remaining balance in
the Participant's Account. Payment shall be made in accordance with the
provisions below.

(a)
Death While In Pay Status or After a Separation from Service. If the Participant
dies after commencing an installment form of payment, but before the entire
benefit is paid in full, the Participant's unpaid installment payments shall
continue to be paid to the Participant's Beneficiary over the remaining number
of years as that benefit would have been paid to the Participant had the
Participant survived. In the event a Participant dies after a Separation from
Service, but before actual payment is made or begins, this paragraph shall apply
and payment to the Participant's Beneficiary shall be paid or begin to be paid
at the same time as if the Participant had survived.

(b)
Death Prior to a Separation from Service. If a Participant dies prior to a
Separation from Service, the Participant's Account shall be paid or begin to be
paid to the Participant's Beneficiary during the first 90 days of the Plan Year
following the Plan Year of the Participant's death, regardless of whether the
Participant is a specified employee. Payment shall be made in such form as
determined below, taking into account any changes to an elected form of payment
pursuant to section 5.6.

(i)
A Participant's Account balance shall be paid to the Participant's Beneficiary
in a lump sum if:

(A)
timely elected by the Participant pursuant to the Plan,

(B)
the Participant's Account balance at the time of death is $25,000 or less even
if the Participant elected an installment payment form, or

(C)
no valid payment election is in effect when distribution is to be made.

(ii)
Subject to clause (i)(B), a Participant may elect payment of the Participant's
Account balance upon death in any number of installments up to ten. The amount
of each installment shall be determined using the Annual Installment Method.

5.6
Changes to Form of Payment.

(a)
Prospective Changes. A Participant may select an alternate form of payment for
amounts not yet subject to an irrevocable election in accordance with the rules
for completing and submitting elections in section 2.3 and Article 3.

(b)
Retroactive Changes. A Participant may elect to change the form of payment for
amounts that are subject to a deferral election that is irrevocable:


20

--------------------------------------------------------------------------------

Exhibit 10.3

(i)
A Participant who has elected a lump sum distribution may later change such
election to an installment payment, provided the first installment payment shall
be deferred to a date that is at least five years after the date the lump sum
distribution would otherwise have been made.

(ii)
A Participant who has an installment election in effect may change such election
to a lump sum payment, provided the lump sum payment shall be deferred to a date
that is at least five years after the date the initial installment payment would
otherwise have commenced.

(iii)
A Participant who has an installment election for payment upon Retirement, may
change the number of installments, provided that the first installment payment
shall be deferred to a date that is at least five years after the date the
initial installment payment would otherwise have commenced.

Any such election changes pursuant to this paragraph shall be completed in
accordance with Committee rules and must be made at least 12 months before the
event triggering distribution occurs. Therefore, if the event triggering
distribution occurs before such 12 month period has elapsed, then the election
to change the payment form shall not take effect. Notwithstanding anything in
this paragraph (b) to the contrary, the five‑year delay described above shall
not apply to changes in the form of payment upon death.
(c)
Changes Pursuant to Section 409A Transition Relief. Notwithstanding the
foregoing provisions of this section, on or before December 31, 2008,
Participants may make changes to payment form elections previously filed with
respect to amounts deferred under the Plan that relate to Plan Years 2005, 2006,
2007 and 2008 consistent with transition relief provided by the Department of
the Treasury in Notice 2006‑79, Notice 2007‑86 and proposed regulations
promulgated under Code section 409A. If a Participant makes such a change, then
the last election validly in effect as of December 31, 2008 shall be treated as
the "initial" election for purposes of applying the rules set forth in
paragraph (b).

5.7
Unforeseeable Emergency. A Participant may request that all or a portion of the
Participant's Account be distributed in a lump sum at any time by submitting a
request to the Committee in a form and manner acceptable to the Plan
Administrator demonstrating that the Participant has suffered an Unforeseeable
Emergency, and that the distribution is necessary to alleviate the financial
hardship created by the Unforeseeable Emergency.

(a)
The Committee shall have the sole discretionary authority to determine whether a
Participant has suffered an Unforeseeable Emergency, which shall be determined
based on the relevant facts and circumstances of each case. In making such a
determination, no distribution pursuant to this section shall be made to the
extent that such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant's assets (unless such liquidation itself would cause a severe
financial hardship), or


21

--------------------------------------------------------------------------------

Exhibit 10.3

by the cessation of deferrals under the Plan. In this regard, all deferral
elections scheduled for the remainder of the Plan Year in which such
distribution is made shall be cancelled. If a Participant's outstanding deferral
election is cancelled, a Participant shall be required to make a new election
pursuant to Articles 2 and 3 to resume active participation in the Plan.
(b)
Upon a finding that the Participant has suffered an Unforeseeable Emergency, the
Committee shall distribute to the Participant the lesser of (i) the portion of
the Participant's Account that is necessary to satisfy the Unforeseeable
Emergency, plus taxes attributable thereto or (ii) the Account balance.
Distributions made pursuant to this section shall be made within 90 days after
the Committee has reviewed and approved the request.

5.8
Change in Control. Notwithstanding any other provision of the Plan to the
contrary, in the event a Participant incurs a Separation from Service within
18 months after a Change in Control, the Employer shall distribute the
Participant's entire Account in a lump sum payment within 90 days after such
Separation from Service. Notwithstanding the foregoing, distributions made to
"specified employees" (determined pursuant to Treasury Regulation
section 1.409A‑1(i)) upon Separation from Service shall be paid or begin to be
paid no earlier than the first day of the seventh month following the
Participant's Separation from Service, unless the Participant dies during such
six‑month period in which case section 5.5 shall apply.

5.9
Discretion to Accelerate Distribution.

(a)
The Committee shall have the discretion to make a distribution, or accelerate
the time or schedule of payment, from a Participant's Account if payment is
required for:

(i)
FICA, FUTA and/or the corresponding withholding provisions of applicable state
and local taxes with respect to compensation deferred under the Plan. Any such
distribution shall not exceed the aggregate of such tax withholding and shall
reduce the Participant's Account balance to the extent of such distributions; or

(ii)
payment of state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan and FUTA resulting from
such payment. Any such payment shall not exceed the amount of such taxes due as
a result of Plan participation.

(b)
The Committee or a Plan representative is authorized to accelerate the time or
schedule of a payment under the Plan to an individual other than the
Participant, or to make a payment under the Plan to an individual other than the
Participant, to the extent necessary to fulfill a domestic relations order (as
defined in Code section 414(p)(1)(B)). Payment to an alternate payee under a
domestic relations order shall be made in a lump sum within 90 days after the
Committee or Plan representative approves such order.


22

--------------------------------------------------------------------------------

Exhibit 10.3

(c)
The Committee shall have the discretion to accelerate the time or schedule of a
payment under the Plan if the Plan fails to meet the requirements of Code
section 409A and regulations promulgated thereunder, provided that any such
payment does not exceed the amount required to be included in income as a result
of such failure.

ARTICLE 6
LEAVE OF ABSENCE
If a Participant is authorized by an Employer to take a paid or unpaid bona fide
leave of absence for any reason, the employment relationship is treated as
continuing intact and deferral elections shall remain in force if the period of
such leave does not exceed six months, or, if longer, so long as the Participant
retains a right to reemployment under an applicable statute or by contract. If
the Participant is on a leave of absence during the time for filing Election
Forms, the Participant shall be permitted to complete an Election Form for the
upcoming Plan Year. Upon return from leave, deferrals shall occur pursuant to
the Election Form in effect for that Plan Year. If no election was made for the
Plan Year in which the Participant returns from leave, no deferral shall be
withheld.
If the leave of absence exceeds six months and the Participant does not retain a
right to reemployment under an applicable statute or by contract, the
Participant shall be deemed to have incurred a Separation from Service as of the
first date immediately following such six‑month period. Notwithstanding the
foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where such
impairment causes the Participant to be unable to perform the duties of the
Participant's position of employment or any substantially similar position of
employment, the Participant's relationship with the Employer shall be treated as
continuing intact for a period of up to 29 months, unless earlier terminated by
the Employer or Participant. In this event, the Participant's Account shall be
distributed pursuant to section 5.3 or 5.4, as applicable.
ARTICLE 7
BENEFICIARY DESIGNATION
7.1
Beneficiary. Each Participant may, at any time, designate one or more
Beneficiaries (both primary as well as contingent) to receive any benefits
payable under the Plan upon the Participant's death. The Beneficiary designated
under this Plan may be the same as or different from the Beneficiary designation
under any other plan of an Employer in which the Participant participates.

7.2
Beneficiary Designation; Change. A Participant shall designate a Beneficiary by
submitting a Beneficiary designation in a form and manner approved by the
Committee or its designated agent. To the extent authorized by the Committee,
such designation may be electronic or set forth in some other media or format. A
Participant may change a Beneficiary designation in accordance with the
Committee's rules and procedures, as in effect from time to time. Upon the
acceptance by the Committee of a new Beneficiary designation, all Beneficiary
designations previously submitted shall be canceled. The


23

--------------------------------------------------------------------------------

Exhibit 10.3

Committee shall rely on the last completed Beneficiary designation submitted by
the Participant before the Participant's death. In the event of a Participant's
divorce, any designation of the Participant's former spouse as a Beneficiary
shall be deemed void unless after the divorce the Participant completes a new
designation naming such former spouse as a Beneficiary.
7.3
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in this Article 7 or, if all designated Beneficiaries predecease the
Participant or die before complete distribution of the Participant's Account,
then the remaining benefits in the Participant's Account shall be paid to the
Participant's surviving spouse, if none, to the Participant's descendants by
right of representation or, if none, to the Participant's next of kin determined
pursuant to the laws of the state in which the Company's principal place of
business is located as if the Participant had died unmarried and intestate.

7.4
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments under this Plan, the Committee may, in its sole
discretion, require the Participant's Employer to withhold such payments until
the matter is resolved to the Committee's satisfaction.

7.5
Discharge of Obligations. The complete payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and the Participant's Election Form shall terminate upon such full payment of
benefits.

ARTICLE 8
TERMINATION, AMENDMENT OR MODIFICATION
8.1
Termination.

(a)
Although each Employer anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that an Employer will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
each Employer reserves the right to discontinue its participation in the Plan
and/or to terminate the Plan at any time with respect to all of its
participating Eligible Employees, by action of its board of directors or
compensation committee. Upon the termination of the Plan with respect to any
Employer, any elections to defer compensation under the Plan of Participants who
are employed by that Employer shall terminate as of the last day of the Plan
Year containing the termination date. The termination of the Plan shall not
reduce the amount of any benefit the Participant or Beneficiary is entitled to
receive under the Plan as of the termination date. Except as provided in
paragraph (b) below, Account balances shall be maintained under the Plan until
such amounts would otherwise have been distributed in accordance with the terms
of the Plan and Participants' validly filed payment elections.

(b)
Notwithstanding any provision in the Plan to the contrary, upon termination of
the Plan, the Board or Compensation Committee of the Company reserves the


24

--------------------------------------------------------------------------------

Exhibit 10.3

discretion to accelerate distribution of Participants' Account (including those
Participants in pay status pursuant to an installment election) in accordance
with regulations promulgated by the Department of the Treasury under Code
section 409A.
8.2
Amendment. The Company may, in its sole discretion, amend or modify the Plan at
any time, in whole or in part, by action of its Board, Compensation Committee or
the Committee; provided, however, that no amendment shall decrease the amount of
any Participant's Account as of the date of the amendment. Further, during the
pendency of a Potential Change in Control (as defined below) and at all times
following a Change in Control, no amendment or modification may be made which in
any way adversely affects the interests of any Participant with respect to
amounts credited to such Participant's Account as of the date of the amendment.
A "Potential Change in Control" shall be deemed to have occurred if one of the
following events occurs:

(a)
The Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;

(b)
The Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;

(c)
Any Person becomes the Beneficial Owner (within the meaning of Rule 13d‑3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
Stock representing 15% or more of either the then outstanding shares of stock of
the Company or the combined voting power of the Company's then outstanding Stock
(not including the Stock beneficially owned by such Person or any Stock acquired
directly from the Company or its affiliates); or

(d)
The Board adopts a resolution to the effect that, for purposes of this Plan, a
Potential Change in Control has occurred.

Except as otherwise noted, the capitalized terms in the above definition have
the same meaning as set forth in section 1.9. The Company's power to amend or
modify the Plan includes the power to suspend or freeze participation in the
Plan, provided such suspension or freeze does not cause a prohibited
acceleration of compensation under Code section 409A. In such circumstance, the
Company may, in its sole discretion, reinstitute the ability of any Participant
or group of Participants to make deferrals under Article 3 at any time, provided
such action is taken consistent with Code section 409A. Such action may be taken
by the Board, the Company's Compensation Committee or the Committee.
8.3
Effect of Payment. The full payment of the Participant's Account under any
provision of the Plan shall completely discharge the Plan's and Employer's
obligations to the Participant and the Participant's Beneficiaries under this
Plan and the Participant's Election Forms shall terminate.


25

--------------------------------------------------------------------------------

Exhibit 10.3

ARTICLE 9
ADMINISTRATION
9.1
Plan Administration. Except as otherwise provided in this Article 9, the Plan
shall be administered by the Committee. Members of the Committee may be
Participants under this Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to such
individual. The Chief Executive Officer may not act on any matter involving such
officer's own participation in the Plan. All references to the Committee shall
be deemed to include reference to the Chief Executive Officer.

9.2
Powers, Duties and Procedures. The Committee (or the Chief Executive Officer if
such individual chooses to so act) shall have full and complete discretionary
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of the Plan, and (ii) decide or resolve any
and all questions including interpretations of the Plan, as may arise in
connection with the claims procedures set forth in Article 10 or otherwise with
regard to the Plan. The Committee shall have complete control and authority to
determine the rights and benefits of all claims, demands and actions arising out
of the provisions of the Plan of any Participant or Beneficiary or other person
having or claiming to have any interest under the Plan. When making a
determination or calculation, the Committee may rely on information furnished by
a Participant or the Employer. Benefits under the Plan shall be paid only if the
Committee decides in its sole discretion that the Participant or Beneficiary is
entitled to them. The Committee or the Chief Executive Officer may delegate such
powers and duties as it determines for the efficient administration of the Plan.

9.3
Administration Upon Change In Control. For purposes of this Plan, the Company
shall be the "Administrator" at all times before a Change in Control. Upon and
after a Change in Control, the Administrator shall be an independent third party
selected by the individual who, at any time before such event, was the Company's
Chief Executive Officer or, if there is no such officer or such officer does not
act, by the Company's then highest ranking officer (the "Appointing Officer").
Upon a Change in Control, the Administrator shall have full and complete
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to, benefit entitlement determinations. Upon and
after a Change in Control, the Company shall (i) pay all reasonable
administrative expenses and fees of the Administrator; (ii) indemnify the
Administrator against any costs, expenses and liabilities (including, without
limitation, attorney's fees) of whatever kind and nature which may be imposed
on, asserted against or incurred by the Administrator in connection with the
performance of the duties hereunder, except with respect to matters resulting
from the gross negligence or willful misconduct of the Administrator or its
employees or agents; and (iii) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account balances of the Participants, including the
dates of Retirement, Disability, death or Separation from Service and such other
pertinent information as the Administrator may reasonably require. Upon and
after a Change in Control, the Administrator may be terminated (and a
replacement appointed) only by an Appointing


26

--------------------------------------------------------------------------------

Exhibit 10.3

Officer. Upon and after a Change in Control, the Administrator may not be
terminated by the Company.
9.4
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to an Employer.

9.5
Binding Effect of Decisions. Notwithstanding any other provision of the Plan to
the contrary, the Committee or its delegate shall have complete discretion to
interpret the Plan and to decide all matters under the Plan. Any such
interpretation shall be final, conclusive and binding on all Participants,
Beneficiaries and any person claiming under or through any Participant, in the
absence of clear and convincing evidence that the Committee acted arbitrarily
and capriciously.

9.6
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any other employee to whom the duties of the
Committee may be delegated, and the Administrator, as defined in section 9.3,
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of willful misconduct by the Committee, any of its members or any such employee
or the Administrator.

9.7
Employer Information. To enable the Committee and/or Administrator to perform
its functions, each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
dates of the Retirement, disability, death or Separation from Service and such
other pertinent information as the Committee may reasonably require.

9.8
Coordination with Other Benefits. The benefits provided to a Participant and the
Beneficiary under the Plan are in addition to any other benefits available to
such Participant under any other plan or program for employees of an Employer.
The Plan shall supplement and shall not supersede, modify or amend any other
such plan or program except as may otherwise be expressly provided.

ARTICLE 10
CLAIMS PROCEDURES
10.1
Presentation of Claim. Any Participant or Beneficiary (such Participant or
Beneficiary being referred to below as a "Claimant") may deliver to the
Committee a written claim for benefits. If such a claim relates to the contents
of a notice received by the Claimant, the claim must be made within 90 days
after such notice was received by the Claimant. All other claims shall be made
within 180 days of the date on which the event that caused the claim to arise
occurred. The claim shall state with particularity the determination desired by
the Claimant. A claim shall be considered to have been made when a written
communication made by the Claimant or the Claimant's representative is received
by the Committee.


27

--------------------------------------------------------------------------------

Exhibit 10.3

10.2
Decision on Initial Claim. The Committee shall consider a Claimant's claim and
provide written notice to the Claimant of any denial within a reasonable time,
but no later than 90 days after receipt of the claim. If an extension of time
beyond the initial 90‑day period for processing is required, written notice of
the extension shall be provided to the Claimant before the initial 90‑day period
expires indicating the special circumstances requiring an extension of time and
the date by which the Committee expects to render a final decision. In no event
shall the period, as extended, exceed 180 days. If the Committee denies, in
whole or in part, the claim, the notice shall set forth in a manner calculated
to be understood by the Claimant:

(a)
The specific reasons for the denial of the claim, or any part thereof;

(b)
Specific references to pertinent Plan provisions upon which such denial was
based;

(c)
A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(d)
An explanation of the claim review procedure set forth in section 10.3 below,
which explanation shall also include a statement of the Claimant's right to
bring a civil action under ERISA section 502(a) following a denial of the claim
upon review.

10.3
Right to Review. A Claimant is entitled to appeal any claim that has been denied
in whole or in part. To do so, the Claimant must submit a written request for
review with the Committee within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part. Absent receipt by
the Committee of a written request for review within such 60‑day period, the
claim shall be deemed to be conclusively denied. The Claimant (or the Claimant's
duly authorized representative) may:

(a)
Review and/or receive copies of, upon request and free of charge, all documents,
records, and other information relevant to the Claimant's claim;

(b)
Submit written comments, documents, records or other information relating to the
Claimant's claim, which the Committee shall take into account in considering the
claim on review, without regard to whether such information was submitted or
considered in the initial review of the claim; and/or

(c)
Request a hearing, which the Committee, in its sole discretion, may grant.

If a Claimant requests to review and/or receive copies of relevant information
pursuant to paragraph (a) above before filing a written request for review, the
60‑day period for submitting the written request for review will be tolled
during the period beginning on the date the Claimant makes such request and
ending on the date the Claimant reviews or receives such relevant information.

28

--------------------------------------------------------------------------------

Exhibit 10.3

10.4
Decision on Review. The Committee shall render its decision on review promptly,
and not later than 60 days after it receives a written request for review of the
denial, unless a hearing is held or other special circumstances require
additional time. In such case, the Committee will notify the Claimant, before
the expiration of the initial 60‑day period and in writing, of the need for
additional time, the reason the additional time is necessary, and the date (no
later than 60 days after expiration of the initial 60‑day period) by which the
Committee expects to render its decision on review. Notwithstanding the
foregoing, if the Committee determines that an extension of the initial 60‑day
period is required due to the Claimant's failure to submit information necessary
for the Committee to decide the claim, the time period by which the Committee
must make its determination on review shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information. The decision on
review shall be written in a manner calculated to be understood by the Claimant,
and shall contain:

(a)
Specific reasons for the decision;

(b)
Specific references to the pertinent Plan provisions upon which the decision was
based;

(c)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records or other
information relevant (within the meaning of Department of Labor Regulation
section 2560.503‑1(m)(8)) to the Claimant's claim;

(d)
A statement of the Claimant's right to bring a civil action under ERISA
section 502(a) following a wholly or partially denied claim for benefits; and

(e)
Such other matters as the Committee deems relevant.

10.5
Form of Notice and Decision. Any notice or decision by the Committee under this
Article 10 may be furnished electronically in accordance with Department of
Labor Regulation section 2520.104b‑(1)(c)(i), (iii) and (iv).

10.6
Legal Action. Any final decision by the Committee shall be binding on all
parties. A Claimant's compliance with the foregoing provisions of this
Article 10 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan. Any such
legal action must be initiated no later than 180 days after the Committee
renders its final decision. If a final determination of the Committee is
challenged in court, such determination shall not be subject to de novo review
and shall not be overturned unless proven to be arbitrary and capricious based
on the evidence considered by the Committee at the time of such determination.


29

--------------------------------------------------------------------------------

Exhibit 10.3

ARTICLE 11
TRUST
11.1
Establishment of the Trust. The Company may establish a Trust and, if
established, each Employer shall contribute such amounts to the Trust from time
to time as it deems desirable.

11.2
Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.

11.3
Distributions From the Trust. Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.

ARTICLE 12
MISCELLANEOUS
12.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code section 401(a) and that is unfunded for tax purposes and "is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
(within the meaning of ERISA). The Plan shall be administered and interpreted in
a manner consistent with that intent.

12.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer, Company or of any other person
and nothing in the Plan shall be construed to give any employee or any other
person such rights. The Plan constitutes a mere promise by the Company or
Employer to make payments in accordance with the terms of the Plan and
Participants and Beneficiaries shall have the status of general unsecured
creditors solely of the Employer employing the Participant.

12.3
Employer's Liability. The liability of an Employer for the payment of benefits
shall be defined only by the Plan and any Election Forms, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan.

12.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non‑transferable to the maximum extent allowed by law. No part of the
amounts payable shall, before actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor shall any
part of the same, to the maximum extent allowed by law, be transferable by
operation of


30

--------------------------------------------------------------------------------

Exhibit 10.3

law in the event of a Participant's or any other person's bankruptcy or
insolvency or, except as provided in section 5.9(b), be transferable to a spouse
as a result of a property settlement or otherwise.
12.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement between an Employer and a
Participant. Nothing in this Plan shall be deemed to give a Participant the
right to be retained in the service of any Employer as an employee, or to
interfere with the right of any Employer to discipline or discharge the
Participant at any time, with or without cause, or to modify the Base Annual
Salary or Annual or Long‑Term Performance Award at any time.

12.6
Furnishing Information. A Participant or Beneficiary shall cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder.

12.7
Receipt and Release. Any payment to any Participant or Beneficiary in accordance
with the provisions of the Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Employer, the Committee and a trustee (if
any) under the Plan, and the Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

12.8
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling disposition of that person's property, the Committee may
direct payment of such benefit to the guardian, legal representative or person
having the care and custody of such minor, incompetent or incapable person. The
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the Account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

12.9
Governing Law and Severability. To the extent not preempted by ERISA, the
provisions of this Plan shall be construed, administered and interpreted
according to the internal laws of the State of Wisconsin without regard to its
conflicts of laws principles. If any provision is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

12.10
Notices and Communications. All notices, statements, reports and other
communications from the Committee to any employee, Participant, Beneficiary or
other person required or permitted under the Plan shall be deemed to have been
duly given when personally delivered to, when transmitted via facsimile or other
electronic media or when mailed overnight or by first‑class mail, postage
prepaid and addressed to, such


31

--------------------------------------------------------------------------------

Exhibit 10.3

employee, Participant, Beneficiary or other person at the last known address on
the Employer's or Company's records. All elections, designations, requests,
notices, instructions and other communications from a Participant, Beneficiary
or other person to the Committee required or permitted under the Plan shall be
in such form as is prescribed from time to time by the Committee, and shall be
mailed by first‑class mail, transmitted via facsimile or other electronic media
or delivered to such location as shall be specified by the Committee. Such
communication shall be deemed to have been given and delivered only upon actual
receipt by the Committee at such location.
12.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.

12.12
Insurance. An Employer, on its own behalf or on behalf of the trustee of the
Trust, and, in its sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Employer may
choose. The Employer or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employer shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employer has applied for insurance. The Participant may elect not to
be insured.

12.13
Legal Fees To Enforce Rights After Change in Control. The Employer is aware that
upon the occurrence of a Change in Control, the Board (which might then be
composed of new members) or a shareholder of the Employer, or of any successor
corporation, might then cause or attempt to cause the Employer or such successor
to refuse to comply with its obligations under the Plan and might cause or
attempt to cause the Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Employer or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Employer or
any other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Employer irrevocably authorizes such Participant to retain counsel of the
Participant's choice at the expense of the Employer (who shall be jointly and
severally liable for all reasonable fees of such counsel) to represent such
Participant in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Employer or any director, officer,
shareholder or other person affiliated with the Employer or any successor
thereto in any jurisdiction. If paid by the Participant, the Employer shall
reimburse such legal fees no later than December 31st of the year following the
year in which the expense was incurred.


32

--------------------------------------------------------------------------------

Exhibit 10.3

12.14
Terms. Whenever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.

12.15
Headings. Headings and subheadings in the Plan are inserted for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.



33019216v6



33